JONES, Justice:
The appellant was convicted in the Circuit Court of Jackson County for possession of lysergic acid diethylamide and he was sentenced to a term of two years in the penitentiary.
None of the assignments of error requires any discussion or action except that which attacks the sentence. This assignment is well taken, and under Johnson v. State, 260 So.2d 436 (Miss.1972), it is re*709quired that we affirm the conviction, vacate the sentence and remand to the Circuit Court of Jackson County for resenten-cing.
Affirmed in part, reversed in part and remanded for proper sentence.
GILLESPIE, C. J., and BRADY, IN-ZER and SUGG, JJ., concur.